      Case: 1:20-cv-01966-JPC Doc #: 31 Filed: 03/08/21 1 of 2. PageID #: 374




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 FIRSTENERGY CORP., et al.,              )       Case No. 1:20-cv-1966
                                         )
       Plaintiffs and                    )       Judge J. Philip Calabrese
       Counterclaim Defendants,          )
                                         )       Magistrate Judge
 v.                                      )       Jonathan D. Greenberg
                                         )
 MICHAEL PIRCIO,                         )
                                         )
        Defendant and                    )
        Counterclaim Plaintiff.          )
                                         )

                            ORDER TO SHOW CAUSE

       Pursuant to Rule 11(c)(3) of the Federal Rules of Civil Procedure, the Court

orders Plaintiffs FirstEnergy Corp. and Clearsulting LLC to show cause why they

have not violated Rule 11(b) or should not otherwise be sanctioned under the Court’s

inherent authority. Specifically, the Court requests an explanation of how the filing

of two documents on the public docket complies with Rule 11(b)(1) and (3) and what

proper purpose these public filings serve. The documents are correspondence from

Mr. Pircio’s counsel to Plaintiffs filed at ECF Nos. 10-1 and 1-3 and had the effect of

publicly identifying Mr. Pircio as a whistleblower.

       The Court orders FirstEnergy and Clearsulting to file separate briefs within

fourteen (14) days of the date of this order responding to the Court’s inquiry and

identifying by name and title the person who authorized the filing of each document

identified above for FirstEnergy and Clearsulting, respectively, whether that person

is outside counsel, in-house counsel, or a non-lawyer. Within fourteen (14) days of

                                             1
     Case: 1:20-cv-01966-JPC Doc #: 31 Filed: 03/08/21 2 of 2. PageID #: 375




the date of these submissions, counsel for Mr. Pircio may respond to the submissions

of FirstEnergy and Clearsulting if they so desire, but they are not obligated to do so.

      SO ORDERED.

Dated: March 8, 2021




                                        J. Philip Calabrese
                                        United States District Judge
                                        Northern District of Ohio




                                          2
